Title: To Thomas Jefferson from John Brown Cutting, 17 October 1788
From: Cutting, John Brown
To: Jefferson, Thomas



Sir
 London 17th Octr. 1788.

Respecting the prohibition of american wheat here there is little to be learnt. The fact speaks for itself. The apprehension of introducing  a pernicious insect into the future growth of wheat in this country is the pretext or ostensible ground of the measure. If there be truth in the rumour that american wheat is also prohibited in Hanover, fear of the insect may possibly be the real ground for the hanoverian edict. For certainly a district that produces grain so abundantly cou’d not apprehend much mischief from any competition of foreign corn in its market: what grower of wheat cou’d think of sending it into the granary of Hanover?
The motives of ministers are sometimes inscrutable; but in England whenever I am at a loss to assign a motive rationally political for any portion of any law or proclamation touching the interests of our country, I resolve it into the obvious principle of a hatred personally or nationally inextinguishable: an envious malignant disposition that is gratified in puny efforts to fetter the commerce and check the prosperity of a country whom it cannot forgive because it cou’d not subdue; a temper that policy does not mask, time ameliorate nor experience correct. And which I believe nothing will correct but such arrangements on the part of the government of the United States as will make any future correction of it quite immaterial to America and unbeneficial to Britain. In those arrangements I know, and I rejoice that You will assist. Hence it is that I am sedulous to communicate to You every scrap of information that I can collect, wishing nothing so much as that some portion of it may be rendered useful to our common country, of whose solid greatness and superiour elevation to the puerile politics of Europe, I fully expect within the fourth part of a century to be a proud, living witness. Among other strong and natural foundations of the western empire, I rank the faculties of our citizens in the most hazardous naval enterprizes. In their spirit and expertness they stand alone. The skill and intrepidity which they have heretofore exhibited in the most difficult and dangerous of the whale fisheries are still unrival’d. Nor have the seamen of this nation yet ventured to imitate their undaunted habits in any one instance. No notwithstanding the affluent bounties which this government have expended in augmenting and cherishing the british whale fisheries, They have not yet struck the swift sperma cæti whale in the open sea and pursued him in his desperate track till he yielded. They but fish coldly around the Islands of ice and harpoon his more unwieldy Cousin. Hence perhaps it is that so many of their ships are lost. Depend upon it that compar’d with our Nantucket people, they carry on their whale fisheries most clumsily. And perhaps  without some auxiliaries from our school, it wou’d move still more heavily. Even this year the individual owners of the whale fishing ships complain of little gains and great losses notwithstanding the following statements. Vizt. Greenland Fishery, June 17th. 1788.


London Ships
Number of Fish
Newcastle Ships
No. of Fish


Broderick
5
Disco Bay
3


John & Margaret
7
Kitty
3


Butterworth
3
Kingston
3


Leviathan
5
Mars
3


Branthall
4
Sarah
3


Mellish
4
Matthew & Thomas
2


Hannah
1
Sarda
2


Supply
2
Spencer
2


Two Friends
1
Hull & Ipsich Ships



Whitby Ships

Gainsborough
2


Ann & Elizabeth
2
Palliser
1


El. Fauconberg
2
Simone
1


Resolution
2




Nautilus
3
Six Scotch Ships
13


Freelove
1




Friendship
1
The Trial Hamilton of Newcastle lost, crew saved. The Mary Bell of London lost, with part of her crew.


Sunderland & Lynn Ships



Blacket
1




Queen
1




Eclipse
1




Southern Whale Fishery June 1 1788: was never before so fortunate.



Ships

 


London
 31
 
34


Whitby
  9
 
19


Hull
  9

 6


Liverpool
  5

 4


Leith
 3

 3 ½


Montrose
  3

 8


Borrowstoness
  2

 3


Lynn
  2

 1



In the year 1785 there were but eighteen ships employed in the british southern whale fishery. The amount of the cargoes of which were estimated at £30,000. Last year the number of ships more than doubled, and the value of the trade more than trebled. There were then thirty eight ships employed, the cargoes of which amounted to more than £100,000. This year the number of ships employed is upwards of fifty, the cargoes of which are expected to amount nearly to £200,000.
At no period previous to the late revolution did Britain ever employ in the Greenland Fishery one hundred ships. The year before last however she employed one hundred and fifty one ships; and last year notwithstanding some diminution of the bounty she employed two hundred and forty eight ships, the cargoes of which are valued at more than the fourth of a million sterling. Yet still this season the shipping has augmented in this fishery. Upon facts like the foregoing how superfluous to You wou’d be any commentary of mine!
By the first of November I expect to embark for Charlestown to prosecute a business concerning the successful issue of which I confess I do not entertain the most sanguine expectations. I fear disinclination to provide for the just claims which I am to advocate as well as inability to make adequate provision. I mention this to You in confidence. My apprehension is however founded on facts. It gave me much pain when I accompanied Mr. Adams to Amsterdam in June 1787 to hear respectable merchants complain, and I fear justly complain, of the conduct of the legislature of South Carolina; who eager to evade the payment of a debt most fairly and solemnly contracted, in some of their resolutions almost forgot even to save appearances. In essaying to extenuate this conduct of a state many citizens of which I most highly respect and esteem, I betrayed such a sanguine belief both of the ability and disposition of South Carolina to pay her foreign creditors that warmed with what they wished might prove true, they immediately then engaged me to undertake an agency in the business. I cou’d not decline their offers without departing in some degree from the opinion I had maintained. And this engagement led to another for the Prince of Luxemburg; in fixing the powers for which as well as in every circumstance relevant to his claim I gratefully reflect the essential aid you afforded me last autumn. I well remember You gave me a letter to Governor Pinckney that is still in my possession, and which I doubt not will have great weight with the government. And I also remember that you honor’d me with several conversations on the subject. But I really forget whether in the course of any of those conversations I mention’d to You the undesirable influence which the backwardness of Carolina in making arrangements to pay the interest of her foreign debt to the dutch creditors, manifestly had upon the credit even of the United States collectively in Amsterdam. In that City the idea made a forcible impression upon my mind; and I fully meant to seek an opportunity of suggesting it to You and at the same time of beseeching You to enquire into the truth of the fact, Well knowing that if such a fact was demonstrated to You, You might probably urge it as an additional motive with South Carolina to express her arrangements for doing justice. Perhaps you may from the extent of your memory be enabled to ascertain even at the expiration of a year whether I hinted aught of the kind to You. But at any rate I feel so diffident of success in my approaching negociations with the Government of Carolina and so fearful that I may have omitted any step on this side of the Atlantic requisite to impress upon their minds what is so strongly impressed on my own, the national necessity and importance of public justice, that if your leisure permits and no particular objection on your part prohibits, I venture to solicit a renewal of the Letter to the Governor of South Carolina recommendatory of arrangements by the state for doing justice to the dutch creditors as well as to the french.
I have the honor to be with sentiments equally affectionate and respectful Your obliged & mo obedt sert,

John Brown Cutting

